2016 UT App 61



               THE UTAH COURT OF APPEALS

                        MARIE SCHREIB,
                          Appellant,
                              v.
                        JOEL WHITMER,
                          Appellee.

                    Memorandum Decision
                       No. 20140209-CA
                     Filed March 31, 2016

          Third District Court, Salt Lake Department
                The Honorable Robert P. Faust
                         No. 110916584

            Edward T. Wells, Attorney for Appellant
              H. Justin Hitt, Attorney for Appellee

 JUDGE MICHELE M. CHRISTIANSEN authored this Memorandum
  Decision, in which JUDGE KATE A. TOOMEY and SENIOR JUDGE
               PAMELA T. GREENWOOD concurred.1

CHRISTIANSEN, Judge:

¶1   Marie Schreib appeals from a jury verdict in favor of Joel
Whitmer. We affirm.

¶2    This case arises from a July 11, 2008 automobile accident,
in which Whitmer rear-ended Schreib as she was entering a




1. Senior Judge Pamela T. Greenwood sat by special assignment
as authorized by law. See generally Utah R. Jud. Admin. 11-
201(6).
                         Schreib v. Whitmer


library parking lot.2 In August 2011, Schreib filed a complaint
against Whitmer alleging that he negligently caused the accident
and that Schreib sustained personal injuries as a result.

¶3      The parties initially arbitrated the case, and a panel of
three arbitrators issued an award in favor of Schreib. Whitmer
then filed a notice of appeal in the district court and requested a
jury trial. At a pretrial conference, the trial judge set the case for
a two-day jury trial and ordered the parties to file any motions in
limine by October 21, 2013.

¶4     On October 21, 2013, Schreib filed a motion in limine
seeking to exclude post-accident photographs of Schreib’s and
Whitmer’s vehicles. While Schreib acknowledged that the
photographs might be ‚marginally‛ relevant, she argued that
their admission into evidence would risk misleading the jury
and cause unfair prejudice to her. On October 30, 2013, Schreib
filed a second motion in limine seeking to exclude evidence of
her preexisting medical conditions and prior automobile
accidents. Schreib argued that the evidence was not relevant and
should be excluded because Whitmer had not designated an
expert ‚who [could] provide testimony that any preexisting
condition, of which might be adduced by [Whitmer], contributed
in any way to *Schreib’s] present condition and/or the injuries
received in the collision at issue.‛

¶5    The trial court denied both motions. The trial court
concluded that the photographs were relevant evidence and that
the probative value of the photographs was not ‚substantially
outweighed by the danger of prejudice, confusion or misleading


2. ‚On appeal, we recite the facts from the record in the light
most favorable to the jury’s verdict.‛ Smith v. Fairfax Realty, Inc.,
2003 UT 41, ¶ 3, 82 P.3d 1064 (citation and internal quotation
marks omitted).




20140209-CA                      2                  2016 UT App **
                        Schreib v. Whitmer


the jury.‛ Regarding Schreib’s second motion, the court
concluded that ‚evidence of preexisting injuries and prior
accidents [is] relevant.‛ The court explained that ‚*w+hether
[Whitmer] can get the evidence admitted is another matter, but
the Court determines it can[not] exclude[] such evidence at this
time on the basis of lack of relevance.‛ The trial court also ruled
that Schreib’s second motion was untimely.

¶6      At trial, the parties presented conflicting evidence as to
whether Schreib’s injuries arose from the 2008 accident or from
her preexisting medical conditions and prior accidents. Schreib
testified that the impact from the collision was ‚quite a jar.‛ She
testified that after the collision, she got out of her vehicle,
exchanged information with Whitmer, and told him that she was
experiencing back pain. After Whitmer left, Schreib went to the
library and called the police to report the accident. When she
was done talking to the police, Schreib finished her business at
the library and drove herself home. Three days after the
accident, Schreib visited a chiropractor, Dr. Peterson, and
complained that she was experiencing ‚pain in her neck and
shoulders, headaches, low back pain and minor groin pain.‛
Schreib further testified that before the accident she was in good
physical health, that she was treated by Dr. Peterson from three
days after the accident until February 2009, and that under his
care she had a ninety-percent improvement. Subsequently,
Schreib sought additional chiropractic care from a second
chiropractor, Dr. Stockwell.

¶7      Both chiropractors testified for Schreib at trial. Dr.
Peterson testified that he treated Schreib for soft-tissue neck and
back injuries from July 14, 2008 through February 2, 2009. He
further testified about the relationship between whiplash and
low-speed collisions and that ‚the amount of damage [to the
vehicles] has no bearing upon the likelihood of injury in a
collision.‛ In addition, based upon his examination of Schreib, he
opined that she was injured in the accident. He also testified that



20140209-CA                     3                 2016 UT App **
                        Schreib v. Whitmer


he had examined Schreib in December 2007 and that she had
complained of ‚insidious‛ neck pain that had persisted for two
to three weeks.3 On cross-examination, Dr. Peterson admitted
that he was not Schreib’s primary treating doctor and that
another doctor in his office provided Schreib’s ‚day-to-day‛
treatment.

¶8     Dr. Stockwell testified that Schreib had been his patient
since April 1999, that he had treated her thirty-two times
between 1999 and Schreib’s first post-accident visit in August
2008, and that she had originally sought treatment by him for
neck pain. He also opined that Schreib was injured in the
accident. However, on cross-examination, he testified that
Schreib did not mention the accident to him during her first
post-accident visit on August 21, 2008.

¶9     By contrast, Whitmer testified that he was driving ‚very
slow‛ when he ‚bumped‛ Schreib’s vehicle. According to
Whitmer, he did not observe any vehicle damage while the
parties were exchanging information, and Schreib did not
complain of any pain or request medical assistance. Whitmer
further testified that he was not injured in the accident and that
afterward he went straight to his high school to play in a
baseball game.

¶10 After the parties rested, Schreib moved for a directed
verdict on the issue of liability, which Whitmer did not oppose.
Accordingly, the court granted Schreib’s motion, observing that
Whitmer had ‚accepted liability for the accident.‛ Schreib then
moved for a directed verdict on the issue of causation, arguing
that the jury could not reasonably find that the accident was not


3. Dr. Peterson testified that when he used the term ‚insidious,‛
he meant that Schreib was not sure what caused the pain in her
neck.




20140209-CA                     4                2016 UT App **
                        Schreib v. Whitmer


the cause of her injuries. The trial court summarily denied
Schreib’s motion.

¶11 After deliberation, the jury returned a verdict that the
accident was not the legal cause of Schreib’s alleged injuries.
Based on the jury’s finding, the trial court entered judgment for
Whitmer and dismissed Schreib’s claims. Thereafter, Schreib
filed motions for a judgment notwithstanding the verdict and for
a new trial on the issue of damages. After a hearing, the trial
court denied both motions. Schreib appeals.

            I. Schreib’s Preexisting Medical Conditions

¶12 First, Schreib contends that ‚*t+he trial court applied the
wrong legal standard when it denied [her] motion in limine
regarding evidence of pre-existing medical conditions.‛

¶13 In denying Schreib’s motion, the trial court ruled that
‚evidence of preexisting injuries and prior accidents [is]
relevant.‛ The court observed that ‚*w+hether *Whitmer+ can get
the evidence admitted is another matter, but the Court
determines it can[not] exclude[] such evidence at this time on the
basis of lack of relevance.‛ The court further explained that
because the evidence was relevant, ‚any ruling at this time to
exclude would be premature and the Court must wait until
[Whitmer] actually attempts to introduce evidence at trial before
it rules on its admissibility.‛

¶14 Schreib asserts that ‚[i]t is clear‛ from Harris v. ShopKo
Stores, Inc., 2013 UT 34, 308 P.3d 449, that ‚absent expert medical
testimony to establish that pre-existing medical conditions are
connected in some way to the pathology of which the plaintiff is
complaining in an injury case, evidence of pre-existing
conditions is not relevant and should not be admitted.‛ Thus,
according to Schreib, the trial court failed to correctly apply the
law.




20140209-CA                     5                 2016 UT App **
                        Schreib v. Whitmer


¶15 ‚*W+e consider the trial court’s interpretation of binding
case law as presenting a question of law and review the trial
court’s interpretation of that law for correctness.‛ Meguerditchian
v. Smith, 2012 UT App 176, ¶ 9, 284 P.3d 658 (alteration in
original) (citation and internal quotation marks omitted). In
addition, ‚‘[a] trial court has broad discretion in deciding
whether evidence is relevant, and we review a trial court’s
relevance determination for abuse of discretion.’‛ Brady v. Park,
2013 UT App 97, ¶ 44, 302 P.3d 1220 (quoting State v. Fedorowicz,
2002 UT 67, ¶ 32, 52 P.3d 1194).

¶16 We conclude that Schreib’s reliance on ShopKo is
misplaced. In ShopKo, the Utah Supreme Court addressed
whether the trial court erred in giving an apportionment
instruction to the jury. ShopKo, 2013 UT 34, ¶ 31. The ShopKo
plaintiff was injured when she sat on a display office chair in a
ShopKo store and the chair collapsed. Id. ¶ 1. At trial, evidence
was introduced to support the ‚inference that *the plaintiff+ had
previously suffered injuries in car accidents and that she had a
number of preexisting conditions at the time of her fall.‛ Id. ¶ 35.
‚The trial court instructed the jury that, if it could, it should
apportion damages between those attributable to ShopKo’s
negligence and those attributable to her preexisting conditions.‛
Id. ¶ 1. However, while there was expert testimony submitted to
the jury at trial suggesting a connection between the plaintiff’s
preexisting conditions and her pain, there was ‚no expert
testimony in the record on the extent to which her conditions
contributed to her pain, if at all.‛ Id. ¶ 37. The supreme court
noted that ‚*w+ithout such testimony, the jury would have had
to speculate as to any basis for apportioned damages, especially
in light of *the plaintiff’s+ expert testimony indicating that her
fall at ShopKo caused her injury.‛ Id. Consequently, the supreme
court concluded that there was insufficient evidence to support
the trial court’s apportionment instruction. Id.




20140209-CA                     6                 2016 UT App **
                        Schreib v. Whitmer


¶17 Although the ShopKo court observed that evidence of
preexisting conditions must overcome the standard evidentiary
hurdles in order to be admissible, see id. ¶ 29 (citing Utah R.
Evid. 401–403), the court rendered no holding as to whether the
evidence of the plaintiff’s prior car accidents and preexisting
conditions was admissible at trial. Rather, the issue in ShopKo
was whether there was sufficient evidence to support giving an
apportionment instruction to the jury.4 Id. ¶ 31. Therefore,
Schreib’s reliance on the apportionment language from ShopKo
to support her admissibility argument is misplaced, and we
conclude that the trial court did not err under ShopKo.

¶18 We next consider whether the trial court abused its
discretion in determining that Schreib’s preexisting medical
conditions and prior accidents were relevant. See Brady, 2013 UT
App 97, ¶ 44. ‚Evidence of preexisting conditions must be
relevant to the pain or injury at issue and must also overcome
other pertinent evidentiary hurdles in order to be admissible.‛
ShopKo, 2013 UT 34, ¶ 29 (citing Utah R. Evid. 401–403).
‚Evidence is relevant if: (a) it has any tendency to make a fact
more or less probable than it would be without the evidence;
and (b) the fact is of consequence in determining the action.‛
Utah R. Evid. 401. Generally, relevant evidence is admissible,
and irrelevant evidence is inadmissible. Id. R. 402. However,
even relevant evidence is not admissible if its probative value is
substantially outweighed by the danger of ‚unfair prejudice,
confusing the issues, misleading the jury, undue delay, wasting
time, or needlessly presenting cumulative evidence.‛ Id. R. 403.

¶19 Whitmer correctly observes that ‚*t+he only evidence
offered at trial regarding Schreib’s preexisting medical


4. In this case, neither party requested an apportionment
instruction, and the trial court did not instruct the jury on
apportionment.




20140209-CA                     7                2016 UT App **
                        Schreib v. Whitmer


conditions and prior accidents was testimony elicited from
Schreib and her treating chiropractors.‛ Schreib concedes this
point but asserts that she only introduced the evidence ‚to avoid
having [Whitmer] put it on in his case, thus making it appear
*Schreib+ was hiding something.‛5 Schreib maintains that ‚*t+he
evidence came in only because the court denied [her] motion in
limine.‛ We disagree with Schreib.

¶20 Relevance and admissibility are separate concepts.
Namely, the relevance of evidence must be determined before
considering whether or not evidence is admissible. See R. Collin
Mangrum & Dee Benson, Mangrum & Benson on Utah Evidence
152 (2015) (‚Rule 401 determines the minimal qualifications that
every item of evidence proffered must possess to be
admissible.‛). And even if relevant, evidence must also be
admissible under rule 403.6 See Utah R. Evid. 403. Here, the trial
court’s ruling on Schreib’s motion in limine did not necessarily
render her preexisting medical conditions and prior accidents
admissible at trial. In denying Schreib’s motion, the trial court
concluded that ‚evidence of preexisting injuries and prior

5. We do not consider Schreib’s introduction of this evidence at
trial to be invited error. See Lawrence v. MountainStar Healthcare,
2014 UT App 40, ¶ 53, 320 P.3d 1037 (concluding that the
appellant’s ‚attempt to mitigate any harm from the trial court’s
adverse ruling by introducing the evidence, asking her witnesses
about it, and stipulating to the precise language the jury would
hear did not amount to a waiver or an invited error‛). After all, if
Schreib had not introduced the evidence, there is little doubt that
Whitmer would have sought the admission of the evidence.

6. Schreib has neither argued nor demonstrated how the
relevance of this evidence was ‚substantially outweighed‛ by
the danger of unfair prejudice, confusing the issues, or
misleading the jury. See Utah R. Evid. 403.




20140209-CA                     8                 2016 UT App **
                         Schreib v. Whitmer


accidents [is] relevant.‛ And the court specifically reserved its
admissibility determination for trial, noting that pretrial
exclusion of the evidence would be premature and that the
determination of admissibility needed to wait until one of the
parties attempted to introduce the evidence at trial. Therefore,
contrary to Schreib’s assertion, the trial court did not ‚allow*+
evidence of prior injuries and unrelated pre-existing medical
treatment to come in at trial‛ when it denied her motion in
limine on relevancy grounds alone.

¶21 Turning to the trial court’s relevancy determination, one
of the primary issues in this case was whether Schreib’s injuries
resulted from the car accident with Whitmer or from her
preexisting medical conditions and prior accidents. In her
motion in limine, Schreib asserted that she was asymptomatic
prior to the collision and that her injuries were solely the result
of the car accident with Whitmer. In his opposition, Whitmer
observed that Schreib ‚has a history of prior treatment by
treating chiropractor, [Dr.] Peterson, for insidious onset of neck
pain of . . . two to three weeks’ duration in 2007, as well as
chiropractic care from 1999–2008 with treating chiropractor, [Dr.]
Stockwell.‛ Whitmer also noted that Schreib’s ‚history includes
a prior motor vehicle accident in 1984, a prior work injury, a fall
on ice in 2005 and a subsequent automobile accident in 2011.‛
Consequently, evidence of Schreib’s preexisting medical
conditions and prior accidents was relevant to the jury’s
determination in this case because the evidence had a tendency
to disprove Schreib’s contention that the automobile accident
was the sole cause of her injuries and the resulting medical care
costs. Because the evidence was relevant, and because Schreib
bases her entire argument on ShopKo, which we have determined
is not applicable to this case, we affirm the trial court’s denial of
Schreib’s motion in limine regarding her preexisting medical
conditions.




20140209-CA                      9                 2016 UT App **
                        Schreib v. Whitmer


              II. Photographs of the Parties’ Vehicles

¶22 Second, Schreib contends that the trial court abused its
discretion when it ‚denied *Schreib’s+ motion in limine asking
the court to exclude photographs‛ and when it ‚allowed
[Whitmer], over objection[,] to use exhibits consisting of
photographs of damage to the vehicles involved in the collision.‛
In denying Schreib’s motion in limine regarding the
photographs, the trial court concluded that the photographs
were relevant evidence and that they did not violate rule 403 of
the Utah Rules of Evidence.

¶23 ‚The trial court is afforded broad discretion to admit or
exclude evidence, and we ‘will disturb its ruling only for abuse
of discretion.’‛ Lawrence v. MountainStar Healthcare, 2014 UT App
40, ¶ 16, 320 P.3d 1037 (quoting Daines v. Vincent, 2008 UT 51,
¶ 21, 190 P.3d 1269). Accordingly, ‚we will not reverse a trial
court’s ruling on evidence unless the ruling is beyond the limits
of reasonability.‛ Daines, 2008 UT 51, ¶ 21 (citation and internal
quotation marks omitted).

¶24 We conclude that the trial court did not abuse its
discretion in ruling that the photographs were relevant. In most
cases, there is a relationship between the severity of an accident
and the resultant injury. See, e.g., Robinson v. All-Star Delivery,
Inc., 1999 UT 109, ¶ 27, 992 P.2d 969 (‚All things being equal, the
severity of an accident often correlates with the extent of
damages.‛ (footnote omitted)). Here, the photographs
introduced at trial depict very little visible damage to either
party’s vehicle. Certainly, photographs depicting such minimal
damage to the vehicles are relevant when determining the force
of the impact during the collision, and thus whether the collision
caused the alleged injuries. And while the minimal damage to
the parties’ vehicles did not directly disprove that Schreib’s
injuries resulted from the accident, it did have a ‚tendency to




20140209-CA                    10                 2016 UT App **
                        Schreib v. Whitmer


make [that] fact . . . less probable than it would be without the
evidence.‛ See Utah R. Evid. 401.

¶25 In addition, the trial court did not abuse its discretion in
ruling that the photographs were not unfairly prejudicial. See id.
R. 403. In this case, photographic evidence showing that both
vehicles suffered minimal damage is probative of the force with
which the accident occurred and the likelihood that it caused
physical harm to Schreib. While the photographs may have been
prejudicial in the sense that ‚almost all [relevant] evidence is,‛
the photographs were not unfairly prejudicial. See Robinson, 1999
UT 109, ¶ 28 (‚There is little reason to offer evidence if it does
not cast doubt on or prejudice the opposing party’s position.‛).
Indeed, the prejudicial effect of the photographs was no greater
than other unobjected-to evidence that tended to show the minor
nature of the collision, such as Schreib’s testimony that she had
someone use a ‚plunger‛ to ‚pull out any little dent that was
there‛ and Whitmer’s testimony that there was no damage to his
vehicle and that no repairs were done.

¶26 Schreib further argues that Whitmer improperly used the
photographs ‚as a basis for inviting the jury to speculate on
whether or not it was possible for [Schreib] to have been injured
in the collision.‛ According to Schreib, ‚*w+hether there was
sufficient force generated in the collision to cause an injury to
Schreib calls for expert testimony and is beyond the knowledge
of the common juror.‛ Thus, Schreib contends, the trial court’s
admission of the photographs provided an invitation to the jury
to speculate as to ‚whether there were sufficient forces
generated in the collision to have caused injury to [Schreib].‛

¶27 We are not persuaded that the fundamental relationship
between the force of impact in an automobile accident and the
existence or extent of any resulting injuries necessarily requires
expert testimony, or that such determinations are outside the
general knowledge or common sense experience of jurors. But in



20140209-CA                    11                2016 UT App **
                        Schreib v. Whitmer


any event, Schreib had sufficient opportunity to argue, and she
did in fact present testimony suggesting, that injuries can result
from low-speed collisions. For example, Dr. Peterson, who had
training in the physiology of whiplash injuries, testified that
there are a number of factors that make whiplash injury more
likely in a low-speed collision, including age, gender, stature,
and the position of the head at impact. He also testified that
based on his training and experience it was not possible to
determine the likelihood of a whiplash injury solely from the
amount of damage done to a vehicle in an accident. Although
Whitmer did not present opposing expert testimony, the fact that
the jurors evidently did not give as much weight to Dr.
Peterson’s testimony as Schreib would have liked does not mean
the jurors resorted to speculation in finding that the accident was
not the cause of Schreib’s injuries. See Lyon v. Bryan, 2011 UT
App 256, ¶ 10, 262 P.3d 1199 (‚A jury is not required to believe
an expert witness even when that expert’s opinion is
unchallenged by the opinion of an opposing expert.‛). Moreover,
while expert testimony may appropriately address the weight to
be given to photographs of automobile accidents, such testimony
does not relate to their admissibility. Consequently, we conclude
that the trial court did not abuse its discretion in admitting the
photographs.7

                   III. Sufficiency of the Evidence

¶28 Finally, Schreib contends that the trial court abused its
discretion when it denied her motion for a directed verdict ‚on
causation of *her+ injuries‛ and when it denied her rule 50(b)


7. Schreib also cites Harris v. ShopKo Stores, Inc., 2013 UT 34, 308
P.3d 449, in this section of her brief. However, for the reasons
previously stated, see supra ¶ 17, and particularly because ShopKo
does not address the relevance or admissibility of photographs,
we do not address this argument further.




20140209-CA                     12                2016 UT App **
                        Schreib v. Whitmer


motion for a judgment notwithstanding the verdict and for a
new trial limited to the issue of damages. According to Schreib,
Whitmer ‚offered no evidence that would support a finding that
*Schreib+ was not injured in the collision.‛8

       When a party challenges a trial court’s denial of a
       motion for directed verdict or judgment
       notwithstanding the verdict on the basis of
       insufficiency of the evidence, we follow one
       standard of review: We reverse only if, viewing the
       evidence in the light most favorable to the
       prevailing party, we conclude that the evidence is
       insufficient to support the verdict.

Brewer v. Denver & Rio Grande W. R.R., 2001 UT 77, ¶ 33, 31 P.3d
557 (citation and internal quotation marks omitted); see also
Hansen v. Stewart, 761 P.2d 14, 17 (Utah 1988) (observing that
there is one standard of review for ‚an insufficiency-of-the-
evidence based challenge‛ to a denial of either a motion for a
judgment notwithstanding the verdict or a new trial and that
‚we reverse only if, viewing the evidence in the light most
favorable to the party who prevailed, we conclude that the
evidence is insufficient to support the verdict‛). Because
Schreib’s challenge to the denial of her motions attacks the
sufficiency of the evidence, she should ‚marshal all the evidence
supporting the verdict and then show that the evidence cannot




8. In denying Schreib’s motion for judgment notwithstanding the
verdict, the trial court observed that ‚*Whitmer+ does not have to
prove [Schreib] was not injured since it is *Schreib’s+ burden of
proof.‛ We agree with the trial court that Whitmer did not have
the burden to prove that Schreib was not injured in the 2008
accident; rather, Schreib, as the plaintiff, had the burden to prove
that she was injured in the accident.




20140209-CA                     13                2016 UT App **
                        Schreib v. Whitmer


support the verdict.‛9 Hansen, 761 P.2d at 17–18 (citation and
internal quotation marks omitted); see also DeBry v. Cascade
Enters., 879 P.2d 1353, 1359–60 (Utah 1994) (‚For the Court to
rule that the [plaintiffs] were entitled to a judgment n.o.v. in the
amount of all the damages they claim, the [plaintiffs] must not
only marshal all evidence that supports the verdict; they must
also demonstrate that reasonable persons could not have
concluded as the jury did and that they were entitled to the full
amount of the damages claimed as a matter of law and not just
damages in some amount.‛).

¶29 Applying the foregoing standard to the present case, we
conclude that Schreib has not made the necessary showing. To
begin with, Schreib has not marshaled the evidence supporting
the jury’s verdict; rather, she simply refers to her own evidence
and cites only those facts that support her position. In any event,
Schreib has not demonstrated that the evidence was insufficient
to support the jury’s verdict that the accident was not the legal
cause of Schreib’s alleged injuries. Although there was
conflicting evidence in this case, there was evidence that Schreib
had previously been treated for similar or identical claims of
pain and symptoms by both chiropractors within a few months
before her accident with Whitmer; that the accident resulted in
little or no damage to the parties’ vehicles; that Schreib did not
request any medical assistance at the scene of the accident; and


9. In State v. Nielsen, 2014 UT 10, 326 P.3d 645, the Utah Supreme
Court ‚repudiate*d+ the default notion of marshaling‛ and
‚reaffirm*ed+ the traditional principle of marshaling as a natural
extension of an appellant’s burden of persuasion.‛ Id. ¶ 41.
While clarifying that the focus on appeal should be on the merits
of a case, the supreme court reiterated that ‚a party challenging
a factual finding or sufficiency of the evidence to support a
verdict will almost certainly fail to carry its burden of persuasion
on appeal if it fails to marshal.‛ Id. ¶ 42.




20140209-CA                     14                2016 UT App **
                        Schreib v. Whitmer


that Schreib drove her car from the scene of the accident without
receiving any medical attention. On the record before us, we are
unable to conclude that the evidence was ‚so slight and
insubstantial‛ that it cannot support the jury’s verdict. See
Hansen, 761 P.2d at 18.

¶30 Moreover, Schreib’s argument that the jury was required
to accept the testimony of her chiropractors regarding causation
because Whitmer did not present opposing expert testimony is
without merit. As previously discussed, the jury was not
required to believe Schreib’s chiropractors’ testimony on
causation. See Lyon, 2011 UT App 256, ¶ 10. ‚A jury’s latitude to
weigh the credibility of witnesses is extraordinarily broad,‛ and
‚*w+hen it assesses expert testimony, a jury’s latitude is even
broader.‛ Id. Indeed, ‚*a+ jury is not required to believe an expert
witness even when that expert’s opinion is unchallenged by the
opinion of an opposing expert.‛ Id. Therefore, the fact that
Whitmer did not present opposing expert testimony is of no
consequence, as the jury was not required to simply accept
Schreib’s chiropractors’ testimony that the automobile accident
was the cause of her injuries. The jury was free to accept or
disregard the chiropractors’ testimony, and the fact that the jury
evidently did not credit the chiropractors’ testimony is not
grounds for overturning the jury’s verdict. Accordingly, the trial
court did not err in denying Schreib’s motions for directed
verdict and judgment notwithstanding the verdict.

¶31 Schreib also contends that the trial court erred in denying
her motion for a new trial on the issue of damages. ‚The trial
court’s denial of a motion for a new trial will be reversed only if
the evidence to support the verdict was completely lacking or
was so slight and unconvincing as to make the verdict plainly
unreasonable and unjust.‛ Mann v. Fredrickson, 2006 UT App 475,
¶ 8, 153 P.3d 768 (citation and internal quotation marks omitted);
see also Utah R. Civ. P. 59(a)(6) (stating that a new trial may be
granted if the evidence is insufficient to justify the verdict).



20140209-CA                     15                2016 UT App **
                       Schreib v. Whitmer


Because Schreib has failed to demonstrate that the evidence was
insufficient to support the jury’s verdict, we conclude that the
trial court did not err when it denied Schreib’s motion for a new
trial on the issue of damages.

¶32   Affirmed.




20140209-CA                   16                2016 UT App **